Citation Nr: 1638219	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-35 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970. 

This appeal arises from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

A videoconference hearing before the undersigned Veterans Law Judge was held in April 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.  In conjunction with the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.

In July 2013, the Board remanded the appeal for further development.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence suggests that the Veteran is unemployable due to symptoms of his service-connected PTSD, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

Additional evidence was added after the appeal was last adjudicated by the agency of original jurisdiction (AOJ) in an April 2016 supplemental statement of the case.  However, the Veteran filed a waiver in April 2016 specifying that "if I locate and/or wish to submit additional evidence after today's date I waive my right to have this case remanded (sent back) to my RO and request that BVA consider any new evidence during their adjudication of my appeal."  In light of the broad scope of this waiver, the Board may consider all additional evidence without regard to AOJ consideration.  See 38 C.F.R. § 20.1304 (c) (2015). 

The issues of service connection for hypertension secondary to service-connected PTSD, sleep apnea secondary to service-connected PTSD, and "[lichen] simplex chronicus" secondary to Agent Orange exposure have been raised by the record in an August 2016 Supplemental Claim for Compensation, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA psychiatric examination in March 2016, wherein his PTSD was described as resulting in occupational and social impairment with reduced reliability and productivity.  However, more recent medical evidence associated with the claims file portrays the Veteran's PTSD as much more severe.  An August 2016 opinion from the Veteran's treating VA psychiatrist stated that the Veteran is severely symptomatic and has severe limitations in social and occupational functioning.  A September 2016 opinion from the Veteran's treating VA social worker maintained that the Veteran has serious and severe impairment in his ability to make and sustain relationships with people and also severe impairment in work type environments.  Because the post examination characterizations appear inconsistent with the characterization of the Veteran's impairment in March 2016, there is a suggestion of a worsening of the Veteran's PTSD.  This warrants yet another examination, and in any event, an attempt to reconcile that apparent inconsistency should be made.  At the same time, VA treatment records for psychiatric or mental health treatment after March 2016 should be sought.  

With respect to the Veteran's TDIU claim, on remand, the AOJ should provide the Veteran with notice regarding the information and evidence necessary to substantiate a TDIU, ask him to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and allow him an opportunity to identify any outstanding treatment records referable to such claim.  Furthermore, the new VA examination sought should address the functional effects of his service-connected PTSD.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Finally, the Board's review of the record reveals that in July 2016, the AOJ denied, inter alia, the Veteran's claims for service connection for bilateral hearing loss and tinnitus, and the Veteran expressed timely disagreement with the denial in August 2016.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2015).  To date, the AOJ has not issued an SOC with respect to these issues.  Under these circumstances, the Board has no discretion and is obliged to remand the claims to the AOJ for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  The Board emphasizes, however, that this claim shall be returned to the Board for appellate consideration after issuance of the SOC only if an appeal is perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his representative a Statement of the Case addressing the claims for service connection for bilateral hearing loss and tinnitus, along with a VA Form 9, and afford them appropriate opportunity to perfect an appeal as to those issues.

2.  Undertake all notice and evidentiary development needed to resolve the issue of entitlement to a TDIU.  This should include sending the Veteran a letter advising him of the information and evidence needed to award a TDIU.  The letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

3.  Obtain the Veteran's outstanding VA mental health treatment records from April 2016 to the present and associate them with the claims file.

4.  Then, schedule the Veteran for an appropriate VA examination to address the current severity of his service-connected PTSD.  The examiner should be provided with the Veteran's claims file for review in conjunction with the examination.  The examiner should conduct a relevant psychiatric/psychological examination of the Veteran and provide an opinion regarding the social and occupational impairment caused by the PTSD.  The examiner must also specifically comment on the functional effects of the Veteran's PTSD on his daily life and employment.  In discussing this, the examiner is requested to comment on/reconcile the apparent inconsistency between the characterization of the Veteran's impairment at the time of his March 2016 examination and how it was described by the Veteran's social worker and VA treating physician in August and September 2016 statements.  

All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, consider all evidence associated with the claims file since the issuance of the April 2016 supplemental statement of the case and readjudicate the claims for an increased rating and entitlement to a TDIU. If the full benefit sought with regard to either claim is denied, issue the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

